COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-17-00029-CR

Joe David Moon                              §   From the 30th District Court

                                            §   of Wichita County (56,532-A)

v.                                          §   June 28, 2018

                                            §   Opinion by Justice Kerr

The State of Texas                          §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr